DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exhaust aperture of (at least claims 1, 8, and 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: for enhanced clarity relating to further recitations of “the plurality of apertures” in other claims (see at least claims 11-12), the Applicant should consider amending the claim to recite “a first plurality of apertures” and “the first plurality of apertures”.
Claim 15 is objected to because of the following informalities: for enhanced clarity relating to further recitations of “the plurality of apertures” in other claims (see at least claim 18), the Applicant should consider amending the claim to recite “a first plurality of apertures” and “the first plurality of apertures”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim changes the recitation of “the at least one aperture” to “a plurality of apertures”, where claim 8 already recites “a plurality of apertures” for a different element. As such, the subsequent recitations of “the plurality of apertures” lacks clear antecedent basis.
In the interest of compact and expedited prosecution, the Examiner interprets the claim as reciting: “wherein the at least one aperture…is a second plurality of apertures”, with subsequent recitations reading: “the second plurality of apertures.” 

Regarding claim 12, the claim changes the recitation of “the at least one aperture” to “a plurality of apertures”, where claim 8 already recites “a plurality of apertures” for a different element. As such, the subsequent recitations of “the plurality of apertures” lacks clear antecedent basis.
In the interest of compact and expedited prosecution, the Examiner interprets the claim as reciting: “wherein the at least one aperture…is a second plurality of apertures”, with subsequent recitations reading: “the second plurality of apertures.” 

Regarding claim 18, the claim changes the recitation of “the at least one aperture” to “a plurality of apertures”, where claim 15 already recites “a plurality of apertures” for a different element. As such, the subsequent recitations of “the plurality of apertures” lacks clear antecedent basis.
In the interest of compact and expedited prosecution, the Examiner interprets the claim as reciting: “wherein the at least one aperture…is a second plurality of apertures”, with subsequent recitations reading: “the second plurality of apertures.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olgado (US Pub. 2012/0009765).
Regarding claim 1, Olgado teaches a semiconductor processing chamber pumping liner ([0040] and Figs. 2-3A, upper liner assembly #118), comprising: 2
an annular housing (see Fig. 2, substantially annular), characterized by: 
3a first surface (Fig. 3A, top wall of #112b and #114 define a contiguous surface); 
4a second surface opposite the first surface (Fig. 3A, bottom wall of #113 and bottom edge of #114 define a contiguous surface), wherein the second surface 5defines an exhaust aperture (Fig. 3A, opening for port to exhaust channel #117); 
6an inner wall (Olgado – Fig. 3A, wall #113f) extending between the first surface and the second surface, 7the inner wall defining an inner surface of the annular housing (see Fig. 2, defines inner circumferential surface), 
wherein the inner wall 8defines a plurality of pumping apertures ([0050] and Figs. 2-3A, recesses #113c) through the inner wall and disposed along the 9inner wall of the annular housing (see Figs. 2-3A); 
10a first plenum chamber formed along an inner surface of the inner wall (Olgado – [0050] and Fig. 3A, channel #115); 
11a second plenum chamber formed along an inner surface of the lower wall (Olgado – [0050] and Fig. 3A, channel #116); 12and 
13a plenum barrier separating the first plenum chamber and the second 14plenum chamber (Olgado – [0050] and Figs. 2-3A, annular wall #114c of exhaust ring #114 separates #115 and #116), 
wherein the plenum barrier defines a plurality of interior apertures 15through the plenum barrier providing fluid access between the first plenum chamber and 16the second plenum chamber (Olgado – [0050] and Fig. 2, openings #114a, fluid access shown in Fig. 3A).

Regarding claim 2, Olgado teaches wherein 2each of the plurality of pumping apertures ([0050] and Figs. 2-3A, recesses #113c) are equally-sized and disposed equidistantly along the 3inner wall of the annular housing (see Fig. 2).

Regarding claim 3, Olgado teaches wherein 2the exhaust aperture is vertically offset from each aperture of the plurality of interior apertures (Fig. 3A, openings #114a vertically higher than the opening of the exhaust channel #117).

Regarding claim 4, Olgado teaches wherein 2the plurality of interior apertures are equally-sized and disposed equidistantly about the plenum 3barrier ([0047] and Fig. 4, #114a appear to be equally sized and positioned at cardinal locations about the annular wall #114c).

Regarding claim 7, Olgado teaches wherein 2the annular housing comprises a first structural component including the plenum barrier ( [0050] and Figs. 2-3A, exhaust ring #114 comprising annular wall #114c), a 3second structural component comprising the second surface (Fig. 3A, bottom wall of #113), and a third structural component 4comprising the inner wall (Fig. 3A, wall #112b and wall #113f), wherein the third structural component is seated on a recessed ledge 5of the first structural component (Fig. 3A, edge of #112b seated on recess of #114).

Regarding claim 15, Olgado teaches a semiconductor processing chamber pumping liner ([0040] and Figs. 2-3A, upper liner assembly #118), comprising: 21
an annular member (see Fig. 2, substantially annular shape of #118) characterized by: 
a first wall (Fig. 3A, top wall of #112b and #114 define a contiguous surface), 
4a second wall opposite the first wall (Fig. 3A, bottom wall of #113 and bottom edge of #114 define a contiguous surface), 
wherein the second wall defines an 5exhaust aperture extending through the second wall (Fig. 3A, opening for port to exhaust channel #117), 
6an inner wall (Olgado – Fig. 3A, wall #113f) defining an inner annular radius of the annular member 7along an exterior surface of the inner wall (see Fig. 2, defines inner surface with a radius), 
wherein the inner wall defines a plurality of 8apertures ([0050] and Figs. 2-3A, recesses #113c) distributed circumferentially along the inner wall of the annular member (see Figs. 2-3A), 
9an outer wall (Figs. 2-3A, outer wall of #114) defining an outer annular radius of the annular member 10along an exterior surface of the outer wall (see Figs. 2-3A, defines outer surface with a radius), 
wherein a plenum is defined ([0050] and Fig. 3A, channels #115 and #116 form a contiguous plenum) in the annular 11member between interior surfaces of the first wall, the second wall, the inner wall, and 12the outer wall (see Fig. 3A, defined between four walls), and 
13a divider (Olgado – [0050] and Figs. 2-3A, annular wall #114c of exhaust ring #114) disposed within the plenum (see Fig. 3A) and extending from the outer wall to 14the second wall, 
wherein the divider separates the plenum into a first plenum chamber 15and a second plenum chamber (Olgado – [0050] and Fig. 3A, channels #115 and #116, respectively), 
the first plenum chamber at least partially defined by 16interior surfaces of the inner wall and the first wall (Olgado – Fig. 3A, defined by wall #113f and upper wall #112b), 
wherein the first plenum chamber is 17fluidly accessible from the plurality of apertures defined through the inner wall (Olgado – [0050] and Fig. 3A, recesses #113c), and 
18wherein the divider defines at least one aperture providing fluid access between the first 19plenum chamber and the second plenum chamber (Olgado – [0050] and Fig. 2, openings #114a, fluid access shown in Fig. 3A).

Regarding claim 16, Olgado teaches wherein the exhaust aperture is vertically offset from the at least one aperture providing fluid 22access between the first plenum chamber and the second plenum chamber (Fig. 3A, openings #114a vertically higher than the opening of the exhaust channel #117).

Regarding claim 17, Olgado teaches wherein the at least one aperture providing fluid access between the first plenum chamber and 3the second plenum chamber comprises a plurality of apertures that are equally-sized and 4disposed equidistantly about the divider ([0047] and Figs. 2-3A and 4, openings #114a appear to be equally sized and disposed equidistantly around the member #114)

Regarding claim 20, Olgado teaches wherein the annular member comprises a first structural component comprising the divider (Olgado – [0050] and Figs. 2-3A, exhaust ring #114 comprising annular wall #114c), a 3second structural component comprising the second wall (Fig. 3A, bottom wall of #113), and a third structural component 4comprising the inner wall (Olgado – Fig. 3A, wall #112b and wall #113f), wherein the third structural component is seated on a recessed ledge 5of the first structural component (Fig. 3A, edge of #112b seated on recess of #114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Olgado (US Pub. 2012/0009765), as applied to claims 1-4, 7, 15-17, and 20 above, and further in view of Sandys (US Patent 4,807,562).
The limitations of claims 1-4, 7, 15-17, and 20 are set forth above.
Regarding claim 5, Olgado does not teach the added limitations of the claim.
While Sandys does not explicitly teach the added limitations, Sandys does teach that the size of exhaust apertures is a result effective variable. Specifically, that the size and spacing of gas exhaust holes can be varied to suit various deposition conditions (Sandys – C4, L19-21 referencing Fig. 2, exhaust holes #22).
Olgado and Sandys both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the size of the plurality of apertures of Olgado through routine experimentation in order to appropriately exhaust gases according to various deposition conditions (Sandys – C4, L19-21). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 6, Olgado does not teach the added limitations of the claim.
While Sandys does not explicitly teach the added limitations, Sandys does teach that the size of exhaust apertures is a result effective variable. Specifically, that the size and spacing of gas exhaust holes can be varied to suit various deposition conditions (Sandys – C4, L19-21 referencing Fig. 2, exhaust holes #22).
Olgado and Sandys both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the size of the plurality of apertures of Olgado through routine experimentation in order to appropriately exhaust gases according to various deposition conditions (Sandys – C4, L19-21). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 18, Olgado teaches wherein the at least one aperture providing fluid access between the first plenum chamber and the second plenum chamber is a plurality of apertures (see Fig. 4, plurality of openings #114).

Olgado does not teach wherein a first aperture of the plurality of apertures is larger than a second aperture of the plurality of apertures, nor wherein an angular offset between apertures of the plurality of apertures varies between apertures of the plurality of apertures.
While Sandys does not explicitly teach the added limitations, Sandys does teach that the size of exhaust apertures is a result effective variable. Specifically, that the size and spacing of gas exhaust holes can be varied to suit various deposition conditions (Sandys – C4, L19-21 referencing Fig. 2, exhaust holes #22).
Olgado and Sandys both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the size of the plurality of apertures of Olgado through routine experimentation in order to appropriately exhaust gases according to various deposition conditions (Sandys – C4, L19-21). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 19, Olgado does not teach the added limitations of the claim.
While Sandys does not explicitly teach the added limitations, Sandys does teach that the size of exhaust apertures is a result effective variable. Specifically, that the size and spacing of gas exhaust holes can be varied to suit various deposition conditions (Sandys – C4, L19-21 referencing Fig. 2, exhaust holes #22).
Olgado and Sandys both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the size of the plurality of apertures of Olgado through routine experimentation in order to appropriately exhaust gases according to various deposition conditions (Sandys – C4, L19-21). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fodor (US Patent 8,444,926) in view of Olgado (US Pub. 2012/0009765).
Regarding claim 8, Fodor teaches a semiconductor processing system (C3, L39 and Fig. 1, PECVD system #100), comprising: 2
a pumping system (C4, L36 and Fig. 1, pumping system #164); and 
3a chamber body (C4, L2 and Fig. 1, chamber body #102) defining a processing region (C3, L43 and Fig. 1, processing regions #120A-B), 
wherein the chamber body 4comprises: 
a pumping liner (C4, L30 and Fig. 1, liner assembly #127, with components as follows) extending about the processing region along a sidewall of the 5chamber body (see Fig. 1), wherein the pumping liner comprises an annular member (see Fig. 1, #127 is substantially annular about each chamber) characterized by a first 6wall (Fig. 3, top wall of liner #202) and a second wall opposite the first wall (Fig. 3, bottom wall of #202), 
wherein the annular member is characterized by an inner wall (C4, L63 and Fig. 2, liner #204) defining an inner 9annular radius of the annular member along an exterior surface of the inner wall (see Figs. 1 and 2) and the inner 10wall defines a plurality of apertures (C6, L62 and Fig. 2, ports #131) distributed circumferentially along the inner wall of the 11annular member (see Fig. 2), 
wherein the annular member is characterized by an outer wall (C4, L62 and Fig. 2, liner #202) defining an outer 12annular radius of the annular member along an exterior surface of the outer wall (see Fig. 2), wherein a 13plenum is defined in the annular member between interior surfaces of the first wall, the second 14wall, the inner wall, and the outer wall (C6, L33 and Fig. 2, pumping cavity #125).

Fodor does not explicitly teach wherein the second wall defines an exhaust 7aperture extending through the second wall and fluidly coupling the pumping system with the 8chamber body, although Fodor does mention that the pumping cavity #125 is coupled to the pumping system #164 (C4, L34-36). 
As such, the Examiner asserts that Fodor implicitly teaches an exhaust aperture meeting the limitations based upon the locations of the exhaust assembly and the plenum formed by the second wall. The Examiner also asserts that such an aperture is a commonly found feature in the art. In support of this assertion, Olgado is relied upon to show an exhaust aperture extending through a second (bottom) wall – see Fig. 3A, port opening for channel #117.

Fodor does not teach wherein the annular member is characterized by a divider 15disposed within the plenum and extending from the outer wall to the second wall, wherein the 16divider separates the plenum into a first plenum chamber and a second plenum chamber, the first 17plenum chamber at least partially defined by interior surfaces of the inner wall and the first wall, wherein the first plenum chamber is fluidly accessible from the plurality of apertures defined 20through the inner wall, and wherein the divider defines at least one aperture providing fluid access between the first plenum chamber and the second plenum chamber.
However, Olgado teaches wherein an annular member is characterized by a divider (Olgado – [0050] and Figs. 2-3A, annular wall #114c of exhaust ring #114) 15disposed within a plenum (Olgado – [0050] and Fig. 3A, within contiguous volume formed by #115 and #116) and extending from an outer wall to a second wall (Fig. 3A, joins to outer wall of #114 to bottom wall of #113), wherein the 16divider separates the plenum into a first plenum chamber and a second plenum chamber (Olgado – [0050] and Fig. 3A, channels #115 and #116, respectively), the first 17plenum chamber at least partially defined by interior surfaces of an inner wall and a first wall (Olgado – Fig. 3A, defined by wall #113f and upper wall #112b), wherein the first plenum chamber is fluidly accessible from a plurality of apertures defined 20through the inner wall (Olgado – [0050] and Fig. 3A, recesses #113c), and wherein the divider defines at least one aperture providing fluid access between the first plenum chamber and the second plenum chamber (Olgado – [0050] and Fig. 2, openings #114a, fluid access shown in Fig. 3A).
Fodor and Olgado both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the liner assembly of Fodor to comprise the divider of Olgado in order to allow gradual temperature drop of process gases from the edge of the substrate support to the exhaust assembly, which improves the chamber processing uniformity (Olgado – [0063]).

Regarding claim 9, Fodor teaches wherein the plurality of 2apertures distributed circumferentially along the inner wall of the annular member are equally 3sized and distributed equidistantly along the inner wall (see Fig. 2, ports #131 appear to be equally sized and equidistantly distributed).

Regarding claim 10, Fodor does not appear to teach wherein the exhaust 2aperture is vertically offset from the at least one aperture providing fluid access between the first 3plenum chamber and the second plenum chamber.

However, Olgado teaches wherein the exhaust 2aperture is vertically offset from the at least one aperture providing fluid access between the first 3plenum chamber and the second plenum chamber (Olgado – Fig. 3A, recesses #113c vertically higher than the opening of the exhaust channel #117).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the liner assembly of Fodor to comprise the two-chamber exhaust liner of Olgado in order to allow gradual temperature drop of process gases from the edge of the substrate support to the exhaust assembly, which improves the chamber processing uniformity (Olgado – [0063]).

Regarding claim 11, Fodor does not teach the added limitations of the claim.
However, Olgado teaches wherein the at least one 2aperture (Olgado – [0047] and Figs. 2 and 4, openings #114a) providing fluid access between the first plenum chamber and the second plenum 3chamber (see Figs. 2 and 4) comprises a plurality of apertures that are equally-sized and disposed equidistantly 4about the divider (Olgado – [0047] and Fig. 4, positioned at cardinal locations about the annular wall #114c).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the liner assembly of Fodor to comprise the divider of Olgado in order to allow gradual temperature drop of process gases from the edge of the substrate support to the exhaust assembly, which improves the chamber processing uniformity (Olgado – [0063]).

Regarding claim 14, Fodor does not teach the added limitations of the claim.
However, Olgado teaches wherein the annular 2member comprises a first structural component including the divider (Olgado – [0050] and Figs. 2-3A, exhaust ring #114 comprising annular wall #114c), a second structural 3component comprising the second wall (Fig. 3A, bottom wall of #113), and a third structural component comprising the inner 4wall (Olgado – Fig. 3A, wall #112b and wall #113f), wherein the third structural component is seated on a recessed ledge of the first structural 5component (Fig. 3A, edge of #112b seated on recess of #114).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the liner assembly of Fodor to comprise the divider of Olgado in order to allow gradual temperature drop of process gases from the edge of the substrate support to the exhaust assembly, which improves the chamber processing uniformity (Olgado – [0063]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fodor (US Patent 8,444,926) and Olgado (US Pub. 2012/0009765), as applied to claims 8-11 and 14 above, and further in view of Sandys (US Patent 4,807,562).
The limitations of claims 8-11 and 14 are set forth above.
Regarding claim 12, Fodor does not teach the added limitations of the claim.
However, Olgado teaches wherein the at least one 2aperture providing fluid access between the first plenum chamber and the second plenum 3chamber is a plurality of apertures (Olgado – [0047] and Fig. 3A, plurality of openings #114a). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the liner assembly of Fodor to comprise the two-chamber exhaust liner of Olgado in order to allow gradual temperature drop of process gases from the edge of the substrate support to the exhaust assembly, which improves the chamber processing uniformity (Olgado – [0063]).

Modified Fodor does not teach wherein a first aperture of the plurality of apertures is larger 4than a second aperture of the plurality of apertures, and wherein an angular offset between 5apertures of the plurality of apertures varies between apertures of the plurality of apertures.
While Sandys does not explicitly teach the above limitations, Sandys does teach that the size of exhaust apertures and their spacing are result effective variables. Specifically, that the size and spacing of gas exhaust holes can be varied to suit various deposition conditions (Sandys – C4, L19-21 referencing Fig. 2, exhaust holes #22).
Modified Fodor and Sandys both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the size and spacing of the plurality of apertures of modified Fodor through routine experimentation in order to appropriately exhaust gases according to various deposition conditions (Sandys – C4, L19-21). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 13, modified Fodor does not teach the added limitations of the claim. 
While Sandys does not explicitly teach the added limitations, Sandys does teach that the size of exhaust apertures is a result effective variable. Specifically, that the size and spacing of gas exhaust holes can be varied to suit various deposition conditions (Sandys – C4, L19-21 referencing Fig. 2, exhaust holes #22).
Modified Fodor and Sandys both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the size of the plurality of apertures of modified Fodor through routine experimentation in order to appropriately exhaust gases according to various deposition conditions (Sandys – C4, L19-21). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho (US Patent 5,441,568) teaches an exhaust baffle for uniform gas flow (Fig. 3). Park (US Patent 6,176,969) teaches a baffle plate with variations on opening size and spacing (Figs. 7, 11-13). Komiya (US Patent 7,648,610) teaches variable spacing rationale for an exhaust baffle (Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718